This case, relating to city taxation of plaintiffs' property for the years 1939 and 1940, is in general controlled by the principles announced in a case like title this day filed.
It is stipulated that the motion to dismiss the amended bill of complaint in this case is "also a motion to strike severally each paragraph of the amended bill."
An interlocutory writ of certiorari will be issued herein and the cause is remanded with directions to strike such portions of allegations and prayer of the bill of complaint as seek to have the entire city tax rolls for 1939 and 1940 "declared null and void," and for further appropriate proceedings.
It is so ordered.
  WHITFIELD, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur. *Page 439